Case 1:18-CV-08250-.]SR Document 38 Filed 10/26/18 Page 1 of 1

Balla;rd Spah§

16.-5 Broad\vay. l9lh F|oor Jacquelyn Schell
Ncw York. NY 10019-5820 T¢l. 646.346.8048
Fa.x' 212.223.|942

Schcll]@ballardspwr.com

TF.L 212.2.23.0100
F.\x 211.213.1941
www.b'.\llardspahr.cvln

October 26, 2018

By Hand Delivery

Clerk of Court

Daniel Patrick Moynihan United States Courthouse
United States District Court

Southem District of New York

500 Pearl Street

New York, NY 10007

Re: Winkelvoss Capital Fund, LLC v. Charles Shrem
Case No.: lS-cV-SZSO (JSR)

Dear Sir/Madam:
Enc}osed please find Digital Asset Holdings, LLC’s Gamishee’s Statement (the

“Statement”) as well as an Order of Attachment dated 10/2/2018 (the “Order”). Please file
the enclosed Statement under seal, pursuant to paragraphs 8 and 16 of the Order.

    

'\._

a uelyn -Schell

Enclosures

DMEAST #35807614 vl

